Citation Nr: 1715942	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for thoracic and lumbar degenerative disc disease (DDD), claimed as a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Navy from June 1960 to September 1963.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in December 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

In July 2013 the Veteran appeared and testified before the undersigned at a hearing held at the RO.  A transcript of the hearing is of record.

In January 2015 the Board remanded this case to the Agency of Original Jurisdiction (AOJ) with orders to seek out any outstanding medical records, including workers' compensation claim records, and to provide a new VA examination.  The Board finds that the AOJ substantially complied with the remand order by communicating with the Veteran, who confirmed that no records were available related to any workers' compensation claim, and by providing VA examinations in March 2015, May 2015, and June 2015.  The Board notes that substantial compliance with remand instructions is sufficient to proceed with a decision.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet App 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Furthermore, as the Board is granting service connection for DDD, which is a full grant of the benefit sought, the Board finds that any defect in compliance is harmless and there is no prejudice to the Veteran.


FINDING OF FACT

The competent medical evidence of record is at least in equipoise as to whether the Veteran's DDD is etiologically related to his service.


CONCLUSION OF LAW

The criteria for a grant of service connection for thoracic and lumbar DDD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for DDD herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1131 (West 2014).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2016).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2016).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Even if a disability is not statutorily presumed to be service connected, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records, does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

A medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25 (2007).  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Diagnosis of arthritis, including DDD, requires confirmation by x-ray evidence.  38 C.F.R. § 4.71a (2016).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for DDD.  He has stated that in 1961 he was lifting something in a cargo hold and his back seized up, he had to be carried to sick call, spent three days in traction, and was then trained in a duty that did not involve heavy lifting.  He also stated that after service he was employed at a construction company and suffered a similar injury while pushing a loaded dolly.  The Veteran has stated that since his initial injury in service he had progressively increasing back pain, although he often treated his pain with over-the-counter medication.  The Veteran also stated that he believed any back strains he suffered since service were due to aggravation of his preexisting back injury.  

The Veteran's entrance exam was negative for any back conditions.  His service treatment records (STRs) noted that in 1962 the Veteran complained of lower back pain after straining while lifting.  The STRs noted an impression of muscle spasm due to strain and a prescription of pain medication and heat for 30 minutes.  No further STRs related to back conditions are of record.  The Veteran's separation exam in 1963 noted no back conditions.

Private medical records show that the Veteran was hospitalized twice in 1972 for pain and numbness in his right leg and severe lower back pain.  He was diagnosed with Lumbar Disc Syndrome and Lumbosacral Pain, as well as a possible herniated disc of the lumbar spine.  In 1973 the Veteran was again hospitalized, this time for a ruptured lumbar disc, and underwent a semihemilaminectomy and discectomy procedure.  VA and private medical records are then silent until early 2009 when the Veteran sought treatment for back pain and was referred to Dr. M.T.G., who treated him for back pain for the balance of that year.  Dr. M.T.G. gave no opinion as to the etiology of the Veteran's DDD.

A May 2010 MRI gave the Veteran his first diagnosis of DDD through the lumbar spine.

In November 2011 the Veteran was given a VA examination.  The examiner personally examined the Veteran and reviewed his claims file.  He noted that the back strain noted in the Veteran's STR seemed "acute and transitory" and there were no further service records to indicate "permanent sequelae to this injury."  Based on the lack of records supporting the Veteran's version of events or any chronic condition in service, the examiner opined that the Veteran's thoracic and lumbar degenerative disc disease is "likely due to chronic degeneration over time," and that "it is less likely as not that his current diagnosis for the back was incurred in or is a result of military service." 

In March 2012, after the AOJ had issued a rating decision and Statement of the Case (SOC) but before the Board issued a decision, the Veteran obtained a private medical opinion from Dr. C.M.R. who stated that it is not unusual for someone who was hospitalized for three days for back strain to "go about their business and not seek medical attention."   He further stated that "the initial injury hastens the posttraumatic degenerative changes and arthritis."  Finally, in his medical opinion "it is more likely than not that the instigating incidence of [the Veteran's] back problems was that initial injury of 1961."  

In January 2015 the Board remanded the case to the AOJ for further development.  On remand the AOJ was to contact the Veteran to identify and obtain any outstanding relevant records, specifically focusing on workers compensation records related to his post-service back injury.  The AOJ was also to have an examiner provide a supplemental VA opinion to address the impact of the Veteran's in-service back injury, but also the impact of the Veteran's post-service work-related back injury, particularly with respect to the opinion rendered by Dr. C.M.R. in March 2012.  The examiner was also asked to opine as to the etiology of any current low back disability, as well as the significance, if any, of the in-service diagnosis of muscle spasm due to a strain.  The examiner was asked to render an opinion as to whether the Veteran continued to have chronic disability of the back, even if he had additional or superimposed disability(ies) of the back from a post-service injury.

After the case was remanded to the AOJ, three VA opinions were provided.  In March 2015, the November 2011 examiner provided an addendum opinion stating that "[t]he condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  His entire rationale consisted of the statement that "STRs are silent for any injury to or complaint regarding the back in service."  Significantly, the examiner was clearly incorrect whn stating that there was no evidence of an injury in service; the opinion relies, therefore, on an inaccurate factual premise and is thus of little probative weight.  See Reonal v. Brown, 5 Vet. App. 460 (1993).  He also did not specifically address the post-service injury or Dr. C.M.R.'s March 2012 opinion. 

In May 2015, based solely on a review of the VBMS records, a different VA examiner stated that the Veteran's in-service "pain, spasm, and strain were self limiting and resolved with no definitive sequela nor report/finding within STRs that would indicate persistence or a chronic condition at a future date."  The March 2015 examiner opined that because of the lack of records supporting the Veteran's version of events, his "low back condition [was] less likely than not incurred in active duty."  He did not specifically address the post-service injury or Dr. C.M.R.'s March 2012 opinion.

A June 2015 VA examiner provided an opinion based on a personal examination of the Veteran and a review of VBMS and VHA records.  She noted that the STRs documented "injury and treatment."  In her opinion this "likely predisposed [the Veteran] to his current symptoms and diagnosis."  She further opined that "[t]he veteran's current lower back symptoms are at least as likely as not related to his lower back injury and symptoms during military service."  She did not specifically address the post-service injury or Dr. C.M.R.'s March 2012 opinion.

Initially, the Board observes that the Veteran, as a layperson, is competent to report the events and symptoms that he personally experienced, such as a visit to sick bay or pain in his back.  See Jandreau, supra; see also Buchanan, supra.  He is not competent to diagnose himself with DDD or give an opinion as to its relation to other back injuries.  Id.; 38 C.F.R. § 4.71a.  Because there is no competent medical evidence of record suggesting that he was diagnosed with DDD to a compensable degree within one year of his separation from service, service connection cannot be granted on the basis of the statutory presumption.  38 C.F.R. §§ 3.307, 3.309.  However, direct evidence of a nexus between his in-service injury and his current DDD may still support a grant of service connection.  See Combee, supra.

The medical examiners in this case all agree that the Veteran has DDD, but come to conflicting conclusions as to the cause based on their differing understandings of the Veteran's medical history.  The Board recognizes that the November 2011, March 2015, and May 2015 VA examiners all found that the Veteran's DDD was less likely than not related to his service.  However, in reaching these conclusions, each relied on the lack of documentation in the Veteran's STRs to discount his version of events.  None of the examiners provided a justification for discounting the Veteran's description of his in-service injury beyond the mere lack of contemporaneous medical records.  For that reason, each of these examinations is inadequate under Dalton, the Board finds them not probative, and the Board will assign them no probative weight against the remaining evidence.  

On the other hand, both Dr. C.M.R.'s March 2012 opinion and the June 2015 VA examiner's opinion are based on consideration and analysis of both the available medical records and the Veteran's competent lay statements.  Furthermore, each of them opines that an injury as described by the Veteran would either "hasten" the onset of, or "predispose" the Veteran to, DDD, consistent with his reported symptoms and current diagnosis.  This clear reasoning based on facts in the record satisfies the requirements of both Stefl and Nieves-Rodriguez without running afoul of Dalton.  Therefore, the Board finds each of them persuasive and assigns them great probative weight. 

Based on the March 2012 private opinion from Dr. C.M.R. and the June 2015 VA opinion, resolving all doubt in favor of the Veteran, the Board finds that service connection for thoracic and lumbar DDD is warranted as being directly related to service.


ORDER

Entitlement to service connection for thoracic and lumbar degenerative disc disease is granted. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


